MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the denial of petitioner’s application for cancellation of removal.
The BIA affírmed the Immigration T . , ,, , .... . . Judge s finding that petitioner was meligi- ,, ° ' ,. „ , , , . ble for cancellation of removal because his ^ , fnvlctl0ri unde" Callforma Penal Code §.273J5(a) was for a crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E)®.
Petitioner does not dispute that he has been convicted under California Penal Code § 273.5(a) for willful infliction of corporal injury on a spouse or cohabitant, or that his conviction constitutes a crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E)®. Accordingly, respondent’s unopposed motion for summary disposition is granted with respect to the denial of cancellation of removal because the questions raised by this petition for review are so insubstantial as not to require further argument. See Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649, 652 (9th Cir.2004); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Respondent’s unopposed motion to dismiss is granted with respect to the deniaj 0f voluntary departure because we lack jurisdiction to review the discretionary de- ^ of that {wm of relieí- See 8 U.S.C. § 1252(a)(2)(B)(i) Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004).
PETITION FOR REVIEW DENIED . , nTOMrcorm • , in part; DISMISSED in part,

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.